Citation Nr: 0032605	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-14 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A hearing was conducted before a local hearing officer at the 
RO in August 1999.


REMAND

It is noted that recently passed legislation has altered the 
criteria under which this issue was evaluated by the RO.  
This legislation, The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), must be 
considered by the RO prior to the Board's evaluation of the 
claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Court has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes v. Brown, 5 
Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Therefore, the appellant's claim must be 
returned to the RO.

The pertinent laws governing VA's duty to assist a claimant 
in the development of his claim, after notification of any 
evidence or information necessary to substantiate the claim, 
include the duty to assist the claimant in obtaining relevant 
records (including private records) that the claimant 
adequately identifies, and any other relevant records held by 
any Federal department or agency that the claimant adequately 
identifies.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat.2096, ___(2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

The Board notes that, at the time of his August 1999 hearing, 
the appellant asserted that he had a current left shoulder 
disability which was essentially caused by a poorly 
administered injection into the area of his left biceps 
tendon.  It was added that his contentions were supported by 
lay evidence of record.  The veteran also asserted, as shown 
as part of a VA Form 9, Appeal to Board of Veterans' Appeals, 
dated in January 1998, that his medical records were burned 
in a fire in St. Louis, Missouri in 1973.  

Review of the available service medical records, including 
the veteran's Report of Physical Examination and Induction 
dated in January 1944, does not provide a showing of any 
problems concerning his left shoulder and/or arm.  However, 
examination of these records does show that they appear to 
have been at least partially burned and that, in addition, a 
report of examination at service separation is not shown to 
be included.  The Board is aware of its heightened 
responsibility to explain its reasons and bases and to 
consider the benefit of the doubt in cases where, as in this 
case, it is shown that a portion of the veteran's service 
medical records are unavailable due evidently to destruction 
in the 1973 fire at the National Personnel Records Center 
(NPRC), see O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  See 
also Russo v. Brown, 9 Vet App. 46, 50-51 (1996); Layno v. 
Brown, 6 Vet. App.465, 469 (1994).  Due to the importance of 
such records in determining the final outcome of this 
decision, the Board finds that the RO's duty to assist in 
this case, warrants a remand to attempt to locate the 
veteran's service medical records through alternate means.

VA Adjudication Procedure Manual, M21-1, includes special 
provisions for "Fire-Related Cases" at paragraph 4.06 where 
records were lost due to the unfortunate fire at the St. Louis 
archival repository.  The Manual instructs VA personnel as to 
procedures and alternatives when records are needed to resolve 
the claim and these cannot be secured from the service 
department.  VA is directed to assist appellant in obtaining 
sufficient evidence from alternative or collateral sources.  
At paragraph 4.07, it further suggests various types of 
evidence which may be considered in lieu of missing service 
medical records.  Other guidelines are set forth as to 
alternative records such as may be available through newly 
discovered archives like the Office of the Army Surgeon 
General (SGO).  See also Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 
Smith (Bernard) v. Brown, 9 Vet. App. 363 (1996).

The veteran was afforded a VA orthopedic examination in 
December 1997.  Review of the examination report shows that 
the examiner commented that the veteran had what appeared to 
be a "partial frozen shoulder" from voluntarily not moving 
it due to pain complaints starting via his history of 
immunization shot in the left arm in 1945 before going 
overseas.  The report also shows that the veteran informed 
him that X-rays had been taken of his left shoulder earlier 
that day.  Additionally, review of a VA neurologic 
examination report, dated earlier in December 1997, shows 
that left shoulder X-rays had been ordered and that the 
veteran had been referred for orthopedic evaluation.  The 
Board notes that review of the record does not contain X-ray 
reports from December 1997.  The Board points out that any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

VA's duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___(2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A).  An examination or opinion is 
necessary if the evidence of record contains evidence of a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military service, but 
does not contain sufficient medical evidence to make a 
decision on the claim.  Id.  As the evidence indicates that 
the appellant currently has a "partial frozen shoulder;" and 
that, based upon his own testimony as well as lay statements, 
his left shoulder problems are the result of events occurring 
during his period of active service, the Board finds that a 
medical opinion is necessary to decide his claim. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
appellant identify any providers of 
treatment for his left shoulder/arm 
disability since service, and, after 
obtaining the necessary authorizations, 
attempt to obtain any such treatment 
records so identified.  Any records so 
obtained should be associated with the 
appellant's claims folder.

2.  The RO should conduct an attempt to 
locate the veteran's "missing" service 
medical records.  The RO should contact 
the NPRC, and if those records are not 
obtained, written notification should be 
given concerning the negative results, 
and upon notification of negative 
results, the RO should exhaust all other 
avenues, including the Department of 
Defense records and any other records 
repository.  If alternative avenues fail 
to locate the service medical records, 
written notification should be given 
concerning the negative results.

3.  The RO should also attempt to obtain 
any available Surgeon General's Office 
(SGO) records for this veteran.  Again 
documentation as to the efforts 
undertaken, and the results should be 
associated with the claims folder.

4.  The RO should seek to obtain the 
report(s) of X-ray examination discussed 
as part of the December 1997 VA 
orthopedic and neurological examination 
reports.  In the event these reports are 
unavailable, X-ray examination of the 
veteran's left shoulder should be 
conducted.  

5.  Thereafter, the veteran's claims 
folder, to include the X-ray evidence 
discussed in 4. above, should be returned 
to the physicians who conducted the 
December 1997 VA orthopedic and 
neurologic examinations.  The examiners 
should again review the complete claims 
folder, to include any additional 
evidence made part of the evidentiary 
record as part of this REMAND, to include 
additional service medical record 
evidence.  The examiners should be 
requested to state the following medical 
opinion:  whether it is as least as 
likely as not that the appellant's 
current left shoulder disability, if 
shown to be manifested, originally 
manifested as the result of injuries 
during his military service, to include 
the residuals of immunization shots as 
claimed by the veteran.  If the examiner 
is unable to answer the question, the 
reasons should be clearly stated.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

7.  The RO should then insure that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), have been 
considered, and readjudicate the claim in 
light of this new legislation and the 
additional evidence.  If the RO continues 
to deny the appellant's claim, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  They should be afforded an 
opportunity to respond to the SSOC.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to procure clarifying data and 
to satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


